Citation Nr: 1734988	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for PTSD with an initial 70 percent rating, effective March 25, 2011.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is associated with the claims folder.

The Board previously remanded this issue for further development in January 2014.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, but did not cause total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records have been obtained.  An initial VA examination was provided in August 2011.  Pursuant to the Board's remand, another VA examination was provided in March 2014.  As this claim is related to a service-connected PTSD disability, a board-certified psychiatrist reviewed the claims folder, documented the Veteran's reported subjective symptomatology, and evaluated the Veteran using the criteria specified under the applicable diagnostic code.

In an April 2017 post-remand brief, the Veteran and her representative asserted that the Veteran should be afforded a new VA examination since the most recent one took place in March 2014.  The Board notes, however, that the mere passage of time between the examination and the Board's review does not, in and of itself, trigger the need for a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  It has neither been asserted nor shown (by objective medical evidence) that the PTSD has increased in severity since the March 2014 VA examination; thus a new examination is not required.  VA's duty to assist has been met.  

Analysis 

The Veteran asserts that the current PTSD disability rating at 70 percent does not accurately reflect the severity of her psychiatric symptoms. 

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C.A. § 1155 (West 2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2016).  Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is evaluated under the General Rating Formula for Mental Disorders based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, the Veteran's currently service-connected disability rating of 70 percent is assigned when the disability causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when the disability causes total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders to replace outdated references to DSM-IV with references to the DSM-5 instead.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes apply only to claims for benefits received by VA or pending before the RO on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in December 2012, the DSM-IV governs in this appeal.  This is significant because DSM-IV makes use of Global Assessment of Functioning (GAF) scores, while the DSM-5 does not.  Thus, the Board will take into consideration the GAF score, when evaluating increased rating claims.  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).   GAF scores ranging between 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).

The ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The evaluation is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment, but also should consider the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126(a) (2016); Vazquez-Claudio 713 F.3d at 117.  The Board need not find presence of all, most, or even some, of the enumerated symptoms that would produce such a level of impairment.  Mauerhan, 16 Vet. App. at 442.  The veteran's impairment must be "due to" those symptoms and may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Upon review of the record, the Board concludes the Veteran's currently assigned rating is appropriate.

At a February 2011 outpatient visit, a clinician noted that the Veteran was well-groomed, pleasant, and cooperative.  The Veteran reported feeling depressed because of her messy house, and complained of nightmares and insomnia.  She denied suicidal ideation, hallucinations, and reportedly felt better after talking.

At an initial August 2011 VA examination, the Veteran reported she has had trouble establishing intimacy with others and difficulties embracing other people including close friends and family members.  Sexual relations cause difficulty.  She also reported difficulty establishing friendships/establishing trust with others especially males.  The examiner noted the following symptoms were applicable to the PTSD: depressed mood, anxiety, sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, intermittent inability to perform daily living activities, and mild memory loss.  On mental status examination, she was alert and oriented appropriately.  She appeared groomed and casually dressed.  Her mood was markedly dysphoric and her affect was labile; mood was congruent.  Thought process was generally logical yet markedly tangential.  No evidence of current psychosis/mania/suicidal or homicidal ideation was noted.  She was judged to be of no immediate danger to self or others.  She displayed limited insight and judgment.  Following the evaluation, the examiner's assessment of the Veteran's overall occupational and social functioning was 'impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.'  A GAF score of 43 was assigned.

In an April 2012 addendum, the VA examiner stated that the Veteran displayed difficulties in overall functioning and her difficulties with interpersonal interactions and the severity of her psychiatric symptoms may pose some challenges in her ability to obtain and maintain gainful employment.

When seen in June 2012 at a VA medical center psychology consultation, the Veteran reported diminished functioning and mood, due to pain and family responsibilities (primary caregiver to her aging father), feeling extremely overwhelmed that she has not been participating in activities that "have usually brought joy (baking, social interaction)," and periods of extreme eating.  She appeared well-groomed, and denied suicidal ideation or auditory or visual hallucinations.  

At the May 2013 hearing, the Veteran testified that she only visited stores or restaurants when they are relatively empty.  She noted that she maintained social relationships only when her friends called her, and stayed away from crowds because she is unsure of her reaction in those settings.  She also testified that she maintains a relationship with her father, sister, and mother, and cares for her father.

Treatment records dated throughout 2013 show that the Veteran consistently attended mental health treatment sessions.  During those sessions, she was consistently noted to be on-time for her appointment, well-groomed with a pleasant and cooperative demeanor and good eye contact.  She denied suicidal ideation or auditory or visual hallucinations.  She was able to focus on the positive, reported that her medications were helping her mood, as were breathing techniques to help through stressful situations.  At certain sessions, she reported spending time with female friends and participated in hobbies.  The GAF scores were between 50 and 55.

Pursuant to the January 2014 Board remand, the Veteran was afforded a VA examination in March 2014.  At that examination, the Veteran reported that she engages in few social activities, has limited social interaction with no friends, and primarily visits family members.  She reported having an "OK" relationship with her mother, a distant relationship with her sister, and a disconnected relationship with her 27 year old daughter.  The examiner also noted that present family members do not visit the Veteran in her home, as she developed a hoarding issue.  The hoarding issue added to the existing anxiety.  The examiner noted that the Veteran experienced the following symptoms related to PTSD:  anxiety, depressed mood, suspiciousness, near-continuous panic affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationship, and neglect of personal appearance and hygiene.  On mental status examination, the Veteran's thoughts were logical, goal-directed, and coherent, and she denied suicidal ideation.  Her mood and her affect were very constricted.  Speech was of normal rate, rhythm, and volume.  Following the evaluation, the examiner's assessment of the Veteran's overall occupational and social functioning was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner also determined that the Veteran was capable of managing her financial affairs.  

Mental health records throughout 2017 continue to show that the Veteran was on-time for her appointments, appeared to be well-groomed, and exhibited pleasant and cooperative behavior.  She denied auditory or visual hallucinations.  Additionally, she continues to participate in cooking and baking activities and maintains a relationship with her daughter.  In particular, the March 2017 evaluations noted that the Veteran continues to "cook/bake as a therapeutic outlet and finds this helps decrease her anxiety and overall distress," and reported at one session that she "purchased a new stove with an oven and...got a good deal."  The examiners also noted that the Veteran actively requested assistance for treatment for her hoarding issues.

Letters written in support of the Veteran's contention that she is entitled to a rating in excess of 70 percent for PTSD were submitted by the Veteran's mother, father, and daughter.  The Veteran's father reported that the Veteran was "social, but now in mood swing," her house was in chaos, and she was disconnected from friends.  The Veteran's mother reported that the Veteran does not bathe, change clothes, or do her hair, and she is hoarding.  The Veteran's sister reported that the Veteran "sleeps a lot" or "not in mood to talk," "not bathe or get out of bed," and is deteriorating in her condition.

After a careful review of the evidence of record, including VA examinations and treatment reports, the Board finds that an evaluation in excess of 70 percent is not warranted.  Symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, occupation, or own name have not been shown during the appeal period.  

The VA examination reports and treatment records show the Veteran's thought processes have been logical and goal-directed; she has consistently denied hallucinations as well.  During the VA examinations in August 2011 and March 2014, the Veteran denied suicidal and homicidal ideations at these examinations, which demonstrates that she is not a danger to herself or others.  She also was not found to have grossly inappropriate behavior.  Although the evidence shows the Veteran had some difficulty with hoarding, the March 2014 examiner did not characterize this as 'grossly inappropriate behavior.'  Moreover, the more recent VA treatment records show the Veteran was actively seeking expert assistance for this problem, which shows appropriate behavior, if anything.  

Further, VA treatment records indicate the Veteran maintains supportive relationships with family members, with the Veteran even caring for her father at one point.  She has maintained communication with her daughter and other family members, and has not reported that she is unable to recall their names or identities.  Indeed, the August 2011 VA examiner characterized her memory loss as no more than 'mild.'  Although her GAF score at the initial August 2011 VA examination was a 43, more contemporaneous scores ranged between 50 and 55, reflective of moderate to serious difficulties in social or occupational functioning.  Additionally, the Veteran has shown an ability to clean, shop, and utilize a therapeutic outlet through cooking or baking.  This evidence is not supportive of a finding that the Veteran has exhibited grossly impaired thought processes or communication, or grossly inappropriate behavior.  In addition, the VA examination reports and outpatient treatment records reflect that the Veteran has consistently been oriented to time and place.  

The Board acknowledges that the 2011 VA examiner indicated that the Veteran is intermittently unable to perform activities of daily living- a criterion of a 100 percent rating.  However, the Board finds that the cumulative evidence, as discussed above, is not reflective of PTSD symptomatology that more closely approximates total social and occupational impairment.  Further, while the Veteran's and supporting lay testimonies in support of an increased rating in excess of 70 percent for PTSD are credible, they are outweighed by the objective medical findings and assessments of the clinical providers and VA examiners.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Based on the evidence, the symptomatology demonstrated does not more nearly approximate or meet those criteria set forth for a 100 percent rating, at any point since the grant of service connection.  As the preponderance of the evidence is against the claim, no doubt is to be resolved, and a rating in excess of 70 percent is not warranted for any time period during this appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The Veteran is already in receipt of a total disability rating based on individual employability.  There are no additional expressly or reasonably raised issues presented on the record.  


ORDER

An initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


